 In the Matter of NATIONAL FARM MACHINERY CO-OPERATIVE, INC.andINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT 90, A. F. OF L.Case No. 9-R-1503.-Decided September 18, 1944Mr. Wilbur F. Pell,of Shelbyville, Ind., for the Company.Mr. D. J. Omer,of Cincinnati, Ohio, for the Union.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by International Association of Ma-chinists, District 90, A. F. of L., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of National Farm Machinery Co-operative, Inc.,Shelbyville, Indiana, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Benjamin E. Cook, Trial Examiner. Said hearing Was heldat Shelbyville, Indiana, on August 22, 1944.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine alid cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the'entire-record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is an Indiana corporation with its office, plant, andwarehouse located in Shelbyville, Indiana, where it is engaged in themanufacture of farm machinery.During the past year, the Companypurchased raw materials, consisting of steel and iron castings andamounting to more than $50,000 in value, which were shipped from58 N. L. R B., No. 67.327 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDsourcesoutside the State of Indiana.Approximately 10 percent ofthe Company's products is sold to the armed forces of the UnitedStates.In the course of a year, 85 percent of the Company's finishedproducts, which are valued in excess of $50,000, is shipped outside theState of Indiana.We find that the Companyis engagedin'commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalAssociation of Machinists, District 90, is a labororganization affiliatedwith the American Federation of Labor, admit-ting tomembershipemployeesof the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theemployees until the Union has been certified by the Board in anappropriate unit.A statement of a FieldExaminer, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act..IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties and therecord, that all production and maintenance employees at theCompany's -plant in Shelbyville, Indiana, including inspectors, stock-keepers, and watchmen, but excluding office, temporary, and Engi-neering Department employees, timekeepers, foremen, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the en-'The Field Examiner reported that the Union submitted 34 authorization cards, 80 ofwhich bore the names of persons listed on the Company's pay roll of July 29, 1944, whichcontained the names of 71 employees in Cie appropriate unit.All the cards were dated inJune 1944. NATIONAL FARM MACHINERY CO-OPERATIVE, INC.329ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National-LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National FarmMachinery Co-operative, Inc., Shelbyville, Indiana, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Sections 10 and 11, of saidRules avid Regulations, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during the said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States, who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election to determinewhether or not they desire to be represented by International Associa-tion of Machinists, A. F. of L., for- the purposes of collectivebargaining.-